THE STATE OF TEXAS
                                         MANDATE
TO THE 336TH DISTRICT COURT OF FANNIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 14th
day of April, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Tami Donald, Jerry Moore, and Summit                       No. 06-15-00052-CV
 Spring Water Company, Inc.,
 Appellants                                                 Trial Court No. 38803

                    v.

 Brian Rhone, BMR Distributing, Inc.,
 Chris Rhone, and Rhone Water
 Company, Inc. d/b/a Frosty’s Water,
 Appellees


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellees, Brian Rhone, BMR Distributing, Inc., Chris Rhone,
and Rhone Water Company, Inc. d/b/a Frosty’s Water, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 30th day of June, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk